                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA

                   Precision Cranes Inc. v. Tester Drilling Services, Inc., et al.
                                Case No. 4:18-cv-00019-TMB


By:                    THE HONORABLE TIMOTHY M. BURGESS


PROCEEDINGS:           ORDER FROM CHAMBERS

The matter comes before the Court on Defendants Liberty Mutual Insurance Company and Travel
Casualty and Surety Co. of America’s (the “Sureties”) Motion to Strike. 1 On May 24, 2018, the
Sureties removed this action filed by Precision Cranes, Inc. (“Precision”) to federal court. 2
Precision’s complaint leveled numerous causes of action against the Sureties and Defendant Tester
Drilling Services, Inc., including a Miller Act claim. 3 Specifically, Precision claims that it was not
paid for labor and equipment it provided under a subcontract for a federal project. 4

The parties are still conducting fact and expert discovery, which are set to close February 14, 2020
and June 15, 2020, respectively. 5 On October 4, 2019, Precision filed a Motion for Partial
Summary Judgment on its Miller Act claim. 6 The Sureties filed a Response in Opposition to
Precision’s Motion for Partial Summary Judgment. 7 One of the arguments the Sureties advance is
that the number of manhours reported in Precision’s invoices for which it was seeking payment
was inaccurate and differed from the number of manhours recorded in Precision’s daily reports. 8

Alongside its Reply 9 to the Sureties’ Response in Opposition, Precision submitted the Affidavit of
Fred Kuykendall, Precision’s co-owner (the “Kuykendall Affidavit”). 10 In the Kuykendall
Affidavit, Mr. Kuykendall attests that he reviewed Precision’s certified payroll, timecards, and
invoices from the federal project, and the manhours claimed in its invoices were slightly higher
than those recorded in Precision’s certified payroll or timecards. 11




1
  Dkt. 43 (Motion to Strike).
2
  Dkt. 1 (Notice of Removal).
3
  Dkt. 1-1 (Complaint).
4
  Id. at 4–5.
5
  Dkt. 32 at 3 (Scheduling and Planning Order).
6
  Dkt. 34 (Motion for Partial Summary Judgment).
7
  Dkt. 36 (Response in Opposition to Motion for Partial Summary Judgment).
8
  Id. at 26–28.
9
  Dkt. 39 (Reply).
10
   Dkt. 40 (Kuykendall Affidavit).
11
   Id. at 2–4.
                                                  1

          Case 4:18-cv-00019-TMB Document 47 Filed 12/12/19 Page 1 of 3
In their Motion to Strike, the Sureties request the Court strike the Kuykendall Affidavit pursuant
to Federal Rules of Civil Procedure 26 and 37. 12 The Sureties claim that, until Precision filed the
Kuykendall Affidavit, Precision had maintained that it did not possess “timecards or other
documents that contemporaneously tracked hours worked and work performed.” 13 The Sureties
claim that “this late disclosure is highly prejudicial to the Defendants, as it goes to the very heart
of Precision’s Motion for Summary Judgment and contains information Defendants would have
used in opposition.” 14 Therefore, the Sureties request the Kuykendall Affidavit be stricken and
Precision be precluded from relying on it in future motions or at trial. 15 In the alternative, the
Sureties request time to conduct additional discovery to supplement their Response in Opposition
in light of these newly disclosed documents. 16

In opposition to the Motion to Strike, Precision asserts that the timecards were “unearthed” during
an audit conducted after the Sureties had responded to the Motion for Partial Summary Judgment. 17
Further, that Precision disclosed the timecards promptly on November 15, 2019—the day it filed
the Kuykendall Affidavit. 18 Precision argues that the Sureties have not identified any legal basis
for striking the Kuykendall Affidavit as discovery is still ongoing and supplemental disclosures
are allowed by the Federal Rules of Civil Procedure when new evidence is discovered. 19
Ultimately, Precision contends that the Court may consider the new evidence so long as the
Sureties are given an adequate opportunity to respond. 20

Federal Rule of Civil Procedure 26(a)(1)(A)(ii) and (iii) requires parties to disclose, without
request, documents “that the disclosing party has in its possession, custody, or control and may
use to support its claims or defenses . . .” and documents on which the parties base their
computation of damages. The timecards, which tend to prove the amount of labor Precision
provided to the federal project, are being used to support Precision’s claims and compute damages.
Therefore, Rule 26 required the information to be disclosed. Under Rule 26(a)(1)(E), a party must
supplement their disclosures “in a timely manner if the party learns that in some material respect
the disclosure or response is incomplete or incorrect, and if the additional or corrective information
has not otherwise been made known to the other parties during the discovery process or in writing.”

Here, Mr. Kuykendall claims that he began an audit of manhours after reviewing the Sureties’
Response in Opposition filed on October 25, 2019. 21 At some point during this audit,
Mr. Kuykendall claims that his staff discovered the timecards. 22 On November 15, 2019 Precision



12
   Dkt. 43 at 1.
13
   Id. at 2.
14
   Id. at 3.
15
   Id. at 9–10.
16
   Id.
17
   Dkt. 45 at 2 (Response in Opposition to Motion to Strike).
18
   Id. at 2–3.
19
   Id. at 5–6; Fed. R. Civ. P. 26(e).
20
   Id. at 6–7.
21
   Dkt. 40 at 2.
22
   Dkt. 45 at 2
                                                  2

          Case 4:18-cv-00019-TMB Document 47 Filed 12/12/19 Page 2 of 3
disclosed the timecards alongside its Reply and the Kuykendall Affidavit. 23 Despite the Sureties’
insinuations, there is no evidence that Precision acted in bad faith or purposefully “concealed” the
timecards. 24 Therefore, without evidence of bad faith or non-compliance with the Rules, the Court
cannot strike the evidence from the record or otherwise preclude Precision from relying on it.

However, because this disclosure was made after the Sureties had filed their Response in
Opposition to Precision’s Motion for Partial Summary Judgment, fundamental fairness dictates
that they be given an opportunity to conduct additional discovery and respond to the new
evidence. 25

Accordingly, the Sureties Motion to Strike is GRANTED IN PART and DENIED IN PART.
The Court HEREBY ORDERS that within fourteen days (14) of this Order, the Sureties be
allowed to conduct additional discovery and submit a supplemental filing responding to the new
evidence raised in Precision’s Reply and the Kuykendall Affidavit.

Entered at the direction of the Honorable Timothy M. Burgess, United States District Judge.

DATE: December 12, 2019.




23
   Id. at 2–3.
24
   Dkt. 43 at 7.
25
   Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996) (“[w]here new evidence is presented in
a reply to a motion for summary judgment, the district court should not consider the new evidence
without giving the [non-]movant an opportunity to respond.”) (quoting Black v. TIC Inv. Corp.,
900 F.2d 112, 116 (7th Cir. 1990)); Fed. R. Civ. P. 56(d)(2).
                                                 3

         Case 4:18-cv-00019-TMB Document 47 Filed 12/12/19 Page 3 of 3
